     Case 3:21-cr-01100-RBM Document 30 Filed 05/13/21 PageID.55 Page 1 of 1



 1
                                                                  FILED
 2                                                                 MAY 1 3 2021

 3                                                            CLERK, U.S. DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                          aY               ,h,,_ __,,,-   OfPtJTY
 4
 5
 6

 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
1111    UNITED STATES OF AMERICA,                Case No. 21-CR-1100-DMS
12                       Plaintiff,              ORDER GRANTING THE
                                                 UNITED STATES' MOTION
13                 V.                            TO WITHDRAW DOCUMENT
                                                 21
14 II   DANIEL FLORES-REDONDO,
15                                               The Honorable Ruth Bermudez
                         Defendant.
                                                 Montenegro
16
17
           The United States of America's Motion to Withdraw Document (ECF No. 21) is
18
     .. GRANTED.
19
20
21         DATED:       5/!J/Jn J-/
22
23
24                                                          udez Montenegro
25                                           United StatesDisfiid Judge

26                                                      11~lShJr;
27
28
